Citation Nr: 0100472	
Decision Date: 01/09/01    Archive Date: 01/17/01

DOCKET NO.  99-19 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for a bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from May 1971 to April 
1974.

This appeal arose from a March 1999 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA), Regional 
Office (RO), which found that the veteran had not submitted 
new and material evidence to reopen the claim for service 
connection for a bilateral hearing loss, which was previously 
denied by the RO in December 1974.  The veteran testified at 
a personal hearing at the RO in October 1999.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a 
bilateral hearing loss disability in December 1974.

2.  The additional evidence submitted since December 1974 is 
cumulative and is not so significant that it must be 
considered to properly evaluate the veteran's claim that his 
hearing loss, which preexisted service, increased in severity 
during service.


CONCLUSION OF LAW

Evidence received since the RO denied entitlement to service 
connection for a bilateral hearing loss disability is new but 
is not material, and the December 1974 decision of the RO is 
final and is not reopened.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1153, 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 
3.156(a), 3.306, 3.307, 3.309, 20.302 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The applicable criteria state that a notice of disagreement 
shall be filed within one year from the date of mailing of 
the notification of the initial review and determination; 
otherwise, that determination will become final and is not 
subject to revision on the same factual basis.  The date of 
the notification will be considered the date of mailing for 
purposes of determining whether a timely appeal has been 
filed.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302 (2000).  If new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A.§ 5108 (West 
1991).  "New and material evidence" means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in conjunction with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2000).

The Board notes that on November 9, 2000, the President 
signed the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475 (2000) (to be codified at 38 U.S.C. §§ 5100-
5103A, 5106-7, 5126) (the "Act"), which substantially 
modified the circumstances under which VA's duty to assist 
claimants applies, and how that duty is to be discharged.  
The new law affects claims pending on or filed after the date 
of enactment (as well as certain claims which were finally 
denied during the period from July 14, 1999 to November 9, 
2000).  Changes potentially relevant to the veteran's appeal 
include the establishment of specific procedures for advising 
the claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.  In regard to the duty to assist nothing in the 
section shall be construed to require the Secretary to reopen 
a claim that has been disallowed except when new and material 
evidence is presented or secured.  The Board finds that in 
the instant case the veteran and his representative were 
advised by the VA of the information required to reopen the 
claim and the Board may proceed with appellate review.

Service connection for a hearing loss disability may be 
granted if the disability results from disease or injury 
incurred in or aggravated by service, or if a sensorineural-
type hearing loss disability was demonstrated to a 
compensable degree within one year thereafter.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131 (West 1991); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2000).  For the purposes of applying 
the laws administered by VA, impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 1,000, 2,000, 3,000 or 4,000 hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of frequencies 1,000, 2,000, 3,000 or 4,000 
hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2000).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(a) (2000).  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(b) (2000).

The evidence which was of record at the time of the December 
1974 RO decision will be briefly summarized.  The service 
medical records included the report of the August 1970 
entrance examination.  This noted bilateral hearing loss at 
4,000 hertz.  No complaints concerning this hearing loss were 
made during service.  The February 1974 separation 
examination noted a hearing loss at 4,000 hertz on the left, 
although the right ear appeared to be normal.  The veteran 
was examined by VA in September 1974; his ears were normal 
and no hearing loss was reported.

Based upon the above evidence, the RO issued a decision in 
December 1974 which found that the veteran had had defective 
hearing at the time of entrance into service.  However, the 
records did not indicate aggravation and there were no 
findings on the VA examination conducted after service.  It 
was determined that the veteran's service had not aggravated 
this disorder.

The evidence submitted since the 1974 denial included a 
private audiological examination performed in January 1999.  
This reflected the presence of a bilateral hearing loss 
disability, which was confirmed by a private hearing test 
conducted in October 1999.  The examiner reported that the 
hearing loss could be the result of noise exposure.  There 
was no reference to service.  

The veteran testified at a personal hearing at the RO in 
October 1999.  He stated that during service he had driven 
officers out to the field to test artillery.  He indicated 
that he had been standing next to a missile that was fired 
without warning; he had not had time to insert any ear plugs.  
Ever since that time, his hearing had worsened.  He admitted 
during this hearing that he had had some trouble with his 
hearing even prior to service and had worked in construction.  
He related that after service the first audio test he had was 
in 1980 or 1981 while working at Union Carbide.  The testing 
had shown high frequency hearing loss.

After a careful review of the evidence of record, it is found 
that the additional evidence which the veteran has submitted 
is "new" but is not "material."  Accordingly, his claim is 
not reopened and the December 1974 decision by the RO remains 
final.

New" evidence means more than evidence which was not 
previously physically of record.  To be "new," additional 
evidence must be more than merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  The evidence in this 
case, to include the private audiological examinations and 
the veteran's hearing testimony, is new as it shows the 
veteran has a current hearing loss.  However, this additional 
evidence is not "material."  The test is that the 
additional evidence must bear directly and substantially upon 
the specific matter under consideration and by itself or in 
conjunction with evidence previously assembled be so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  
In the instant case, the additional evidence contains no 
findings or opinion to support the veteran's claim that his 
hearing loss, which preexisted his period of service (as 
noted in the initial examination for service and admitted to 
by the veteran), increased in severity during his period of 
active duty.  While the 1999 records establish that he 
currently suffers from a bilateral hearing loss, they offer 
no evidence whatsoever that this condition increased in 
severity during service.  Therefore, a review of this 
evidence clearly does not show that it is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  As such, the evidence is not "material" and 
does not serve to reopen his claim for service connection for 
a bilateral hearing loss disability.


ORDER

New and material evidence not having been submitted to reopen 
a claim for service connection for a bilateral hearing loss 
disability, the benefit sought on appeal is denied.



		
	STEVEN L. COHN 
Member, Board of Veterans' Appeals

 

